                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

CURTIS DWAYNE HOLBROOK,                               )
    Plaintiff,                                        )        Civil Action No. 7:19cv00327
                                                      )
v.                                                    )        MEMORANDUM OPINION
                                                      )
VIRGINIA DEPT. OF CORR.,                              )        By: Michael F. Urbanski
     Defendant.                                       )        Chief United States District Judge

         Curtis Dwayne Holbrook, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983, challenging the calculation of his sentence. Holbrook

alleges that the Virginia Department of Corrections “added [his] time up wrong,” and he seeks

time credit toward his sentence. The court finds that Holbrook’s claim is not cognizable in a

§ 1983 action and, therefore, will dismiss this action.

         “When a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973), see generally, Wilkinson v. Dotson, 544 U.S. 74,

78-82 (2005) (summarizing the distinctions between § 1983 and habeas actions). Because

Holbrook only challenges the calculation of his sentence and only seeks credit toward his

sentence, the court finds that his claim is not cognizable in a § 1983 action. Accordingly, the

court will dismiss this action for failing to state a claim pursuant to 28 U.S.C. § 1915A(b)(1). 1
                      6th day of May, 2019.
         ENTER: This ____




         1
           The court notes that this dismissal is without prejudice to Holbrook’s opportunity to raise his claim in a
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, after he has exhausted state court remedies.
